PER CURIAM.
Appellant seeks review of an award for damages in an eminent domain proceeding. The court has carefully considered the points raised by appellant in her brief and in oral argument before the court and finds them to be without merit. A review of the record fails to reveal the occurrence of error in the manner in which the case was tried below. The amount awarded as damages by the jury was supported by competent evidence, and we are not inclined to substitute our judgment for that of the jury. Eastern Shopping Centers, Inc. v. State Road Department, 192 So.2d 785 (Fla.App.2d 1966).
Affirmed.
JOHNSON, C. J., and WIGGINTON and SPECTOR, JJ., concur.